DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rakshit (US 2020/0234114).
Regarding claim(s) 1, 18 and 20, Rakshit teaches:
A system for providing block-wise sparsity in a neural network, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to cause the system to perform: 	[0015] the system also includes a processor and a non-transitory computer-readable storage medium having instructions stored therein, which, when executed by the processor, cause the processor to partition the sparse weight matrix into at least one first sub-block and at least one second sub-block
dividing a matrix of weights associated with a neural network into a plurality of blocks; extracting non-zero elements from one or more of the plurality of blocks;	Fig. 1 and [0041] the method 100 includes a task 110 of partitioning a sparse weight matrix of a trained artificial neural network into at least one first sub-block containing only zero-value weight coefficients and at least one second sub-block containing non-zero value weight coefficients.
re-encoding the extracted non-zero elements as vectors with associated coordinates of the extracted non-zero elements within the one or more blocks; 	Fig. 1 and [0051] the method 100 also includes a task 130 of performing a digital or analog matrix-vector-multiplication (MVM) between a weight matrix and a corresponding input vector. [0051] the array of memristor crossbars 401 automatically performs a multiply and accumulate (MAC) operation between an input vector (which represents inputs to the neurons 202, 204, 206 in a given layer 201, 203, 205) and the conductances of the memristor crossbars 401 (which represent the weights of the connections 207, 208 between the neurons 202, 204, 206) and calculates an output vector representing the outputs from the neurons 202, 204, 206 in a given layer 201, 203, 205 of the artificial neural network 200.
enforcing input sparsity in the neural network corresponding to the associated coordinates; 	[0006] The method may include identifying clusters of the series of clusters that were not assigned at least one non-zero value weight during the assigning the non-zero value weights. [0007] completely cutting off power to the clusters (power gated) that were not assigned at least one non-zero value weight.
and executing the neural network using the vectors and the enforced input sparsity.    Fig. 1 and [0052] the method 100 also includes a task 150 of calculating a set of neural network activation functions based on the task 140 of calculating the running vector sum (e.g., the task 150 includes calculating the activation functions of the artificial neural network 100 based on the running vector sum calculated from the results of the MVM performed by the arrays of memristor crossbars 401 in the clusters 400 illustrated in FIG. 4) and sending the results to a destination cluster.
	
Regarding claim(s) 2, Rakshit teaches:
wherein the at least one processor further executes the instructions to cause the system to perform padding a residue block of the plurality of blocks using zeroes.	[0004] sparse weight matrices, which include a large number of zero-value coefficients, may reduce the performance of the inference process and may be energetically inefficient due to the performance of trivial computations such as multiplying by zeros or adding zeros.
	
Regarding claim(s) 3, Rakshit teaches:
wherein the at least one processor further executes the instructions to cause the system to perform re-training of the neural network using the vectors and the enforced input sparsity.	Fig. 1 and [0041] the method 100 includes a task 110 of partitioning a sparse weight matrix of a trained artificial neural network into at least one first sub-block containing only zero-value weight coefficients and at least one second sub-block containing non-zero value weight coefficients.
	
Regarding claim(s) 4, Rakshit teaches:
wherein the re-training includes at least one of modifying one or more elements of the matrix of weights or modifying one or more activation functions of one or more nodes of the neural network.	Fig. 1 and [0041] the method 100 includes a task 110 of partitioning a sparse weight matrix of a trained artificial neural network into at least one first sub-block containing only zero-value weight coefficients and at least one second sub-block containing non-zero value weight coefficients. Fig. 1 and [0052] the method 100 also includes a task 150 of calculating a set of neural network activation functions based on the task 140 of calculating the running vector sum (e.g., the task 150 includes calculating the activation functions of the artificial neural network 100 based on the running vector sum calculated from the results of the MVM performed by the arrays of memristor crossbars 401 in the clusters 400 illustrated in FIG. 4) and sending the results to a destination cluster.
	
Regarding claim(s) 5 and 19, Rakshit teaches:
wherein the at least one processor further executes the instructions to cause the system to iteratively perform: dividing a matrix of weights associated with the re-trained neural network into a second plurality of blocks; extracting second non-zero elements from one or more of the second plurality of blocks; re-encoding the extracted second non-zero elements as second vectors with associated second coordinates of the extracted second non-zero elements within the one or more second blocks; enforcing further input sparsity in the neural network corresponding to the second associated coordinates; and re-training the re-trained neural network using the second vectors and the enforced further input sparsity.       Fig. 1 and [0041]  the method 100 includes a task 110 of partitioning a sparse weight matrix of a trained artificial neural network into at least one first sub-block containing only zero-value weight coefficients and at least one second sub-block containing non-zero value weight coefficients. Fig. 1 and [0051] the method 100 also includes a task 130 of performing a digital or analog matrix-vector-multiplication (MVM) between a weight matrix and a corresponding input vector. [0051] the array of memristor crossbars 401 automatically performs a multiply and accumulate (MAC) operation between an input vector (which represents inputs to the neurons 202, 204, 206 in a given layer 201, 203, 205) and the conductances of the memristor crossbars 401 (which represent the weights of the connections 207, 208 between the neurons 202, 204, 206) and calculates an output vector representing the outputs from the neurons 202, 204, 206 in a given layer 201, 203, 205 of the artificial neural network 200. [0006] The method may include identifying clusters of the series of clusters that were not assigned at least one non-zero value weight during the assigning the non-zero value weights. [0007] completely cutting off power to the clusters (power gated) that were not assigned at least one non-zero value weight.  Fig. 1 and [0052] the method 100 also includes a task 150 of calculating a set of neural network activation functions based on the task 140 of calculating the running vector sum (e.g., the task 150 includes calculating the activation functions of the artificial neural network 100 based on the running vector sum calculated from the results of the MVM performed by the arrays of memristor crossbars 401 in the clusters 400 illustrated in FIG. 4) and sending the results to a destination cluster.

Regarding claim(s) 7, Rakshit teaches:
wherein the at least one processor and the at least one memory are part of a graphics processing unit (GPU).	[0055] The methods of the present disclosure may be performed by a processor executing instructions stored in non-volatile memory. The term “processor” is used herein to include any combination of hardware, firmware, and software, employed to process data or digital signals. The hardware of a processor may include, for example, application specific integrated circuits (ASICs), general purpose or special purpose central processors (CPUs), digital signal processors (DSPs), graphics processors (GPUs).

Regarding claim(s) 14, Rakshit teaches:
wherein re-encoding the extracted non-zero elements further comprises re-encoding a predetermined number of the extracted non-zero elements.	Fig. 1 and [0041] the method 100 includes a task 110 of partitioning a sparse weight matrix of a trained artificial neural network into at least one first sub-block containing only zero-value weight coefficients and at least one second sub-block containing non-zero value weight coefficients.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 2020/0234114) in view of Nair (US 2020/0372342).
Regarding claim(s) 6, Rakshit does not explicitly teach, but Nair teaches:
wherein the at least one processor further executes the instructions to cause the system to halt the iteration when an accuracy of the re-trained neural network is below a threshold.	Fig. 4A and [0119] The input to the stopping process may include model parameters describing a particular NN at a particular point in time in training for that NN, e.g. during or after a particular epoch in training. Model parameters may include, for example, the loss history, a current loss for the NN (typically measured at the end of an epoch, but a different way of measuring current loss for a time-series item may be used), hyperparameters for or some other description of the NN, and possibly user variables such as patience or a threshold for waiting, and an accuracy threshold defining a range within which if the expected loss falls training can be stopped.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the sparse neural network system/method of Rakshit with the system/method for predictive stopping in neural network training taught by Nair. The motivation for doing so would have been to reduce model training time by an average of 20%, with an average error rate of 4%, which would increase the speed and performance of the network operation. This is taught by Nair in [0018].


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 2020/0234114) in view of Macy (US 2003/0212727).
Regarding claim(s) 8, Rakshit teaches:
wherein the GPU executes the neural network by: performing multiply-accumulate functions for each of the vectors and corresponding inputs; 	[0033] Each cluster is configured to perform an analog or digital matrix-vector multiplication (MVM) between the weights of the sparse weight matrix and an input vector as the data flows from one layer to another layer of the artificial neural network during inference.		
Rakshit does not explicitly teach, but Macy teaches storing results of the multiply-accumulate functions in row-wise registers; and using a shuffle function to multiply-accumulate stored results in corresponding row-wise registers.		[0052] The PSHUFFLE instruction 144 is utilized to organize data within 64-bit registers, for example, registers 214 as depicted in FIG. 2, and 128-bit registers, such as registers 210 as depicted in FIG. 2 (R1) according to address or data within a register (RO). Further details regarding PSHUFFLE 144 are provided below. As described in further detail below, the scalar look-up table instructions are performed using a load R0, [R1+R2] such that results are stored in register R0, while a table is contained in R1 and input data is in R2.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the sparse neural network system/method of Rakshit with the multiplication system/method taught by Macy. The rationale for doing so would have been that use of shuffling and registers to store results in multiply-accumulate function would provide a reliable, well-known means to perform matrix operations in neural network processing with a reasonable expectation of success.
			
Regarding claim(s) 9, Macy teaches:
wherein the multiply-accumulate functions for each of the vectors and the corresponding inputs are performed in parallel.		[0125] Accordingly, utilizing the teachings of the present invention, modular multiplication can be performed utilizing data level parallelism in order to speed up modular multiplication as compared to conventional look-up table methods.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 2020/0234114) and Macy (US 2003/0212727), further in view of Fowers (US 2019/0325296).
Regarding claim(s) 10, the combination of Rakshit and Macy does not explicitly teach, but Fowers teaches:
wherein each vector corresponds to a parallel execution thread.	[0057] the neural network processor may instantiate parallel channels (C) of the tile engines and multifunction units that operate on different vectors, but on the same matrix data. In accordance with one example, FIG. 5 is a block diagram showing a high-level view of vector-batch parallelism specialized (VBPS) architecture 500 and the shape 550 of matrix-vector multiplication accelerated by this specialization. As part of VBPS architecture 500 tile engines (e.g., tile engines 502, 504, 506, and 508) may be configured in parallel channels (C) such that each channel may correspond to multiplication of a different vector data with the same matrix data.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the sparse neural network system/method of Rakshit and Macy with the neural networ processing system/method taught by Fowers. The rationale for doing so would have been that use parallel computation to perform matrix-vector multiplication would provide a faster, well-known means to perform matrix operations in neural network processing with a reasonable expectation of success.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 2020/0234114) in view of Fowers (US 2019/0325296).
Regarding claim(s) 11, Rakshit does not explicitly teach, but Fowers teaches:
wherein each weight is stored as one of a 32-bit floating point number of a 16-bit floating point number.		[0038] Tile engines may receive input matrix and input vector data from VRF 112. MVM 110 may further include format converters, as needed, including block floating point (BFP) to floating point (FP) converters. The matrix-vector multiplication may result in BFP long, which may be converted back to a floating-point format as a final output stage. Thus, the example MVM 110 shown in FIG. 1 may include BFP to FP16 Converters 122, 124, and 126 at the output stages.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the sparse neural network system/method of Rakshit with the neural networ processing system/method taught by Fowers. The rationale for doing so would have been that use parallel computation to perform matrix-vector multiplication would provide a faster, well-known means to perform matrix operations in neural network processing with a reasonable expectation of success.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 2020/0234114) in view of Nurvitadhi (US 2018/0315158).
Regarding claim(s) 16, Rakshit does not explicitly teach, but Nurvitadhi teaches:
wherein enforcing input sparsity in the neural network further comprises fetching elements of an input matrix corresponding to the associated coordinates from an off-chip memory to the at least one memory.	[0232] FIG. 21 illustrates a sparse compute accelerator architecture 2100, according to one embodiment. In one embodiment the sparse compute accelerator architecture 2100 is configured to operate on an arbitrarily large set input data (e.g., matrix, vector) that resides in external (e.g., off-chip) memory, such as the GPGPU local memory 1434A-1434B as in FIG. 14. In one embodiment the sparse compute accelerator architecture 2100 can also directly operate on data stored in high-bandwidth non-volatile memory, such as 3D XPoint or Nano-RAM. The sparse compute accelerator architecture 2100 can independently communicate with memory to read input data and write back the results of the computation without requiring the use of the primary compute resources within a host GPGPU.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the sparse neural network system/method of Rakshit with the matrix processing system/method taught by Nurvitadhi. The rationale for doing so would have been that loading data required for computation into local memory from an off-chip location provide a reliable, well-known means to perform faster computations in data storage/retrieval system for neural network with a reasonable expectation of success.


Allowable Subject Matter
Claim(s) 12, 13, 15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Page (US 2019/0361954): discloses system/method for processing sparse matrix multiplication in neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133